1    DICKINSON WRIGHT PLLC
     JOHN P. DESMOND
2    Nevada Bar No. 5618
     BRIAN R. IRVINE
3    Nevada Bar No. 7758
     100 West Liberty Street
4    Suite 940
     Reno, Nevada 89501
5    Tel: (775) 343-7500
     Fax: (844) 670-6009
6    Email: jdesmond@dickinsonwright.com
     Email: birvine@dickinsonwright.com
7
     ALAN WILSON
8
     South Carolina Attorney General
     ROBERT D. COOK
     Solicitor General
9    Office of the Attorney General
     Post Office Box 11549
10   Columbia, South Carolina 29211-1549
     Tel: (803) 734-3970
11   Fax: (803) 734-2981
     Email: awilson@scag.gov
12   Email: bcook@scag.gov
13   RANDOLPH R. LOWELL
     Willoughby & Hoefer, P.A.
14   133 River Landing Drive, Suite 200
     Charleston, South Carolina 29492
15   Tel: (843) 619-4426
     Fax: (803) 256-8062
16   Email: rlowell@willoughbyhoefer.com

17   Attorneys for the State of South Carolina

18                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
19

20
     STATE OF NEVADA,                            Case No.: 3:18-CV-00569-MMD-CBC

21                  Plaintiff,
                                                   STIPULATION AND ORDER TO
22   vs.                                              DISMISS INTERVENOR-
23
                                                   DEFENDANT STATE OF SOUTH
     UNITED STATES, et al.,
                                                           CAROLINA
24                  Defendants,
25
     STATE OF SOUTH CAROLINA,
26

27                  Intervenor-Defendant.

28
1
            Plaintiff STATE OF NEVADA (“Nevada”), Defendants UNITED STATES, UNITED
2
     STATES DEPARTMENT OF ENERGY, RICK PERRY, in his official capacity as Secretary of
3
     Energy, NATIONAL NUCLEAR SECURITY ADMINISTRATION, and LISA E. GORDON-
4

5
     HAGERTY, in her official capacity as Administrator of the National Nuclear Security

6    Administration and Undersecretary of Nuclear Security (collectively “United States” or “DOE”)

7    and Intervenor-Defendant STATE OF SOUTH CAROLINA (“South Carolina”, and collectively

8    with Nevada and DOE, the “Parties”), by and through their respective attorneys state and stipulate

9    as follows:

10          1.      Nevada filed this lawsuit on November 30, 2018 and simultaneously filed a
11   Motion for Preliminary Injunction. (ECF Nos. 1-2.)
12          2.      On January 3, 2019, South Carolina filed an Emergency Motion to Intervene. (ECF
13   No. 25). The Court granted the Motion to Intervene on January 14, 2019. (ECF No. 36.) South
14   Carolina also filed a Motion to Transfer Venue in this matter to the U.S. District Court for the
15   State of South Carolina. (ECF No. 37.)
16
            3.      On January 17, 2019, the Court conducted an evidentiary hearing on Nevada’s
17
     Motion for Preliminary Injunction. On January 30, 2019, the Court issued its Order Denying
18
     Nevada’s Motion for Preliminary Injunction. (ECF No. 62 at 14.)
19
            4.      Nevada appealed the Court’s Order Denying the Motion for Preliminary
20
     Injunction on February 4, 2019. (ECF No. 65.)
21
            5.      The Court denied South Carolina’s Motion to Transfer Venue as moot without
22
     prejudice. (ECF No. 77.) The Court stayed all proceedings pending Nevada’s Ninth Circuit appeal
23
     on April 30, 2019. (ECF No. 112.)
24
            6.      The Ninth Circuit dismissed Nevada’s appeal from the denial of its Motion for
25
     Preliminary Injunction on August 13, 2019. (See Dkt No. 53, Case No. 19-15202.) The Court
26
     lifted the district court stay on August 20, 2019. (ECF No. 118.)
27

28



                                                     1
1            7.      Nevada moved for leave to amend its Complaint on August 30, 2019. (ECF No.
2    126.) The Court granted Nevada’s request to amend, in part, on October 21, 2019. (ECF No. 136.)
3    Nevada filed its Amended Complaint on October 23, 2019. (ECF No. 137.)
4            8.      In light of Nevada’s Amended Complaint and the relief and claims asserted therein
5    and that such relief takes no position on the destination for the removed plutonium, South Carolina
6
     concedes that it does not currently have a significantly protectable interest relating to the property
7
     or transaction that is the subject of this case.
8
             Accordingly, the Parties hereby stipulate and agree that South Carolina should be
9
     dismissed as an Intervenor-Defendant to this action without prejudice.
10

11
                                     [SIGNATURE PAGE FOLLOWS]
12

13
     ///
14

15

16
     ///
17

18

19

20   ///

21

22

23   ///

24

25

26   ///
27

28



                                                        2
      DATED this 6th day of December, 2019.              DATED this 6th day of December, 2019.
1

2
      By: /s/ Jordan T. Smith                            By: /s/ David L. Negri
3     James J. Pisanelli., Bar No. 4027                  Jean E. Williams
      Todd L. Bice, Bar No. 4534                         David L. Negri
4
      Jordan T. Smith, Bar No. 12097                     U.S. Department of Justice
5     Emily A. Buchwald, Bar No. 13442                   Environment & Natural Resources Div.
      PISANELLI BICE PLLC                                c/o U.S. Attorney’s Office
6     400 South 7th Street, Suite 300                    800 Park Blvd., #600
      Las Vegas, Nevada 89101                            Boise, Idaho 83712
7
                                                         Attorneys for the United States
8     Aaron D. Ford
      Attorney General
9     Daniel P. Nubel (Bar No. 13553)
                                                         DATED this 6th day of December, 2019.
      Deputy Attorney General
10    OFFICE OF THE NEVADA ATTORNEY GENERAL
      100 N. Carson Street
11                                                       By: /s/ Brian R. Irvine
      Carson City, Nevada 89701
                                                         John P. Desmond
12    Attorneys for the State of Nevada                  Brian R. Irvine
13                                                       DICKINSON WRIGHT PLLC
                                                         100 West Liberty Street
14                                                       Suite 940
                                                         Reno, Nevada 89501
15
                                                         Attorneys for the State of South Carolina
16

17

18                                               ORDER

19
            Pursuant to the foregoing stipulation by and between the Parties, and good cause
20
     appearing, IT IS HEREBY ORDERED that the State of South Carolina is DISMISSED as an
21
     Intervenor-Defendant to this action without prejudice.
22

23
                                          ________________________________________________
24                                        UNITED STATES DISTRICT JUDGE

25

26                                                December 6, 2019
                                          DATED: ________________________________________

27

28



                                                     3
